Citation Nr: 1715859	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  09-13 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from June 1988 to October 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, continued a 20 percent evaluation for the service-connected lumbar spine disability.  The current claim for a TDIU is part of the Veteran's original increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability).  

In March 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record. 

The Board previously remanded the case for further action by the originating agency in June 2013 and September 2016.  The case has now returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is once again required.  In its September 2016 remand, the Board ordered VA to obtain a medical opinion describing the effect of the Veteran's service-connected conditions on his ability to perform employment activities.  The Board also noted that a previous May 2014 VA opinion was not adequate as it did not consider the Veteran's orthopedic impairment, but only addressed his nonservice-connected carpal tunnel syndrome and ulnar neuropathy.  

In response to the Board's September 2016 remand, a VA medical opinion was added to the claims file in October 2016.  Unfortunately, this opinion is not adequate.  The October 2016 VA examiner clearly disagrees with the award of secondary service connection for the Veteran's lower extremity radiculopathy and issued a medical opinion that only addressed the Veteran's orthopedic back disability without consideration of the functional effects from the service-connected radiculopathy.  The examiner stated that the evidence in support of lower extremity radiculopathy was "merely a SUBJECTIVE COMPLAINT NOT supported by [o]bjective [e]vidence."  While the October 2016 provided a full and detailed analysis of the evidence contained within the claims file, the provided medical opinion is clearly inadequate as it does not consider all the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a VA examiner other than the examiner who issued the October 2016 VA medical opinion.  

After review of the complete claims file, including the May 2014 VA examinations of the Veteran's low back and peripheral nerves, the examiner should provide an addendum medical opinion addressing the functional effects caused by the Veteran's service-connected lumbar arthritis and bilateral radiculopathy as it relates to employment activities, to include limitations to standing, walking, and lifting.  This opinion must be provided without consideration of the Veteran's age or nonservice-connected disabilities.  

The Veteran's only service-connected disabilities are degenerative joint disease of the lumbar spine and associated radiculopathy of the bilateral lower extremities.  The claims file, including records from Social Security Administration, document that he last worked on September 15, 2005 as a longshoreman operating heavy machinery and loading/unloading pallets from ships.  He incurred a work-related injury to his neck and back in June 2002 and was treated for a cervical strain with radicular symptoms into the upper extremities.  The Veteran testified in March 2013 that he was unable to work due to his low back and nonservice-connected neck pain.  An October 2016 VA examiner found that the Veteran had no problems lifting, standing, or walking, but this determination was made without consideration of the service-connected bilateral radiculopathy.  

If an opinion cannot be provided without resorting to mere speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit a more definitive response. 

2.  Then, readjudicate the claim with consideration of all the evidence.  If the claim is not granted in full, send the Veteran a SSOC before returning the file to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

	(CONTINUED ON NEXT PAGE)





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




